 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DENNIS BUSCH,                                       Case No.: 19-CV-0414 W (AGS)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION TO REMAND [DOC. 7]
14   UNITED PARCEL SERVICE OF
     AMERICA, INC., et al.,
15
                                     Defendants.
16
17
18         Defendant United Parcel Service of America, Inc. (“UPS”) removed this case from
19   the San Diego Superior Court on March 1, 2019. (Notice of Removal [Doc. 1].) Plaintiff
20   now moves to remand. (Pl.’s Mot. [Doc. 7].) The Court decides the matters on the
21   papers submitted and without oral argument pursuant to Civil Local Rule 7.1(d)(1). For
22   the reasons that follow, Plaintiff’s motion will be denied.
23   //
24   //
25   //
26   //
27   //
28   //

                                                     1
                                                                              19-CV-0414 W (AGS)
 1   I.     BACKGROUND
 2          On January 22, 2019, Plaintiff commenced this action in San Diego Superior Court
 3   against UPS, BJT Investments, Inc. (“BJT”), and Rodrigo Nicolau. (Compl. [Doc. 1-1,
 4   Exh. A].) The Complaint alleged that Nicolau and BJT had prepared a shipping label for
 5   Plaintiff’s paintings—to be shipped via UPS. (See id.) The paintings were allegedly lost
 6   in transit. (See id.)
 7          The Complaint alleged: (1) violation of 49 U.S.C. § 14706 against UPS; (2)
 8   ratification of theft of parcel against UPS; (3) violation of California Commercial Code §
 9   7309 against BJT and Nicolau; and (4) negligence against BJT and Nicolau. (Compl.
10   [Doc. 1-1, Exh. A].)
11          On March 1, 2019, UPS removed the action to this Court on the basis of 28 U.S.C.
12   § 1331 and §1337. (Notice of Removal [Doc. 1].) On April 2, 2019, Plaintiff filed a
13   motion to remand, with a hearing date of May 13, 2019. (Mot. to Remand [Doc. 7].) On
14   April 19, 2019, Plaintiff and UPS filed a joint motion to refer Plaintiff’s claims against
15   UPS to arbitration, and to stay Plaintiff’s claims against UPS pending the subsequent
16   dismissal of UPS. (Joint Mot. [Doc. 8].) The Court granted that motion on April 22,
17   2019. (Apr. 22, 2019 Order [Doc. 10].) The claims against UPS are stayed pending a
18   dismissal of UPS, but UPS has not yet been dismissed.
19          For the reasons that follow, Plaintiff’s motion to remand will be denied.
20
21   II.    LEGAL STANDARD
22          “The district courts shall have original jurisdiction of all civil actions arising
23   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
24   “ ‘Federal courts are courts of limited jurisdiction. They possess only that power
25   authorized by Constitution and statute, which is not to be expanded by judicial
26   decree.’ ” In re Hunter, 66 F.3d 1002, 1005 (9th Cir. 1995) (quoting Kokkonen v.
27   Guardian Life Ins. Co., 511 U.S. 375, 377 (1994)).
28

                                                    2
                                                                                    19-CV-0414 W (AGS)
 1          The party seeking to invoke removal jurisdiction bears the burden of supporting its
 2   jurisdictional allegations with competent proof. See Gaus v. Miles. Inc., 980 F.2d 564,
 3   566–67 (9th Cir. 1992) (per curiam); Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195
 4   (9th Cir. 1988). “The propriety of removal . . . depends on whether the case originally
 5   could have been filed in federal court.” Chicago v. International College of Surgeons,
 6   522 U.S. 156, 163 (1997); see 28 U.S.C. § 1441(a).
 7          There is a “strong presumption” against removal jurisdiction, and the defendant
 8   always bears the burden of establishing the propriety of removal. See Gaus, 980 F.2d at
 9   566 (internal quotation omitted); Nishimoto v. Federman-Bachrach & Associates, 903
10   F.2d 709, 712 n.3 (9th Cir. 1990) (internal citation omitted).
11
12   III.   DISCUSSION
13          A.    Motion to Remand
14          Plaintiff’s motion to remand is based on the premise that “[u]pon dismissal of
15   UPS, the remaining action lacks diversity.” (Mot. to Remand [Doc. 7-1] 2.) It would
16   seem that Plaintiff plans to seek the dismissal of UPS from this action, and that he
17   believes this will destroy the Court’s jurisdiction to hear the case.
18          UPS has not yet been dismissed. To the extent the Motion to Remand itself is
19   intended as a mechanism by which to dismiss UPS from this action, no request for such
20   relief appears in the caption or the Notice of Motion.
21          Plaintiff does not demonstrate the absence of subject matter jurisdiction. The
22   motion to remand will be denied. See 28 U.S.C. § 1447(c).
23   //
24   //
25   //
26   //
27   //
28   //
                                                   3
                                                                                19-CV-0414 W (AGS)
 1   IV.   CONCLUSION & ORDER
 2         Plaintiff’s motion to remand is DENIED. [Doc. 7.]
 3
 4         IT IS SO ORDERED.
 5   Dated: May 13, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                               19-CV-0414 W (AGS)
